Exhibit 10.24

 

EMPLOYMENT AGREEMENT

 

DATE:

August 9, 2004

 

 

 

 

PARTIES:

eCollege.com, Inc., a Delaware corporation

(the “Company”)

 

 

 

 

Douglas H. Kelsall, a resident of Colorado

(the “Employee”)

 

RECITAL:

 

The Company is engaged in the business of providing value added information
services to the post-secondary and related education markets.  The Company
desires to employ and retain the unique experience, abilities, and services of
the Employee as the Company’s President and Chief Operating Officer and the
Employee desires to hold such positions under the terms and conditions of this
Employment Agreement (the “Agreement”).

 

AGREEMENT:

 

The parties agree as follows:

 


1.                                       EMPLOYMENT


 


(A)                                  DUTIES.  THE COMPANY SHALL EMPLOY THE
EMPLOYEE AS PRESIDENT AND CHIEF OPERATING OFFICER AND THE EMPLOYEE ACCEPTS
EMPLOYMENT WITH THE COMPANY ON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT.  THE EMPLOYEE AGREES TO DEVOTE HIS FULL TIME AND ATTENTION
(REASONABLE PERIODS OF ILLNESS EXCEPTED) TO THE PERFORMANCE OF HIS DUTIES UNDER
THIS AGREEMENT.  IN GENERAL, SUCH DUTIES SHALL CONSIST OF THE DUTIES AND
RESPONSIBILITIES DESCRIBED ON SCHEDULE A TO THIS AGREEMENT AND SUCH OTHER DUTIES
AS THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”) MAY DETERMINE SO LONG AS
SUCH DUTIES ARE NOT MATERIALLY INCONSISTENT FOR A SIMILARLY SITUATED EXECUTIVE
OF A PUBLIC COMPANY.  IN PERFORMING SUCH DUTIES, THE EMPLOYEE SHALL BE SUBJECT
TO THE DIRECTION AND CONTROL OF THE CHIEF EXECUTIVE OFFICER OF THE COMPANY (THE
“CEO”).  THE EMPLOYEE FURTHER AGREES THAT IN ALL ASPECTS OF SUCH EMPLOYMENT, THE
EMPLOYEE SHALL COMPLY WITH THE REASONABLE POLICIES, STANDARDS, AND REGULATIONS
OF THE COMPANY ESTABLISHED FROM TIME TO TIME OF WHICH THE EMPLOYEE IS OR SHOULD
BE AWARE, AND SHALL PERFORM HIS DUTIES IN GOOD FAITH WITH DUE CARE AND IN THE
BEST INTERESTS OF THE COMPANY.  THE DEVOTION OF REASONABLE PERIODS OF TIME BY
THE EMPLOYEE FOR PERSONAL INVESTMENT, OUTSIDE BUSINESS OR CHARITABLE ACTIVITIES
SHALL NOT BE DEEMED A BREACH OF THIS AGREEMENT, PROVIDED THAT SUCH ACTIVITIES
ARE APPROVED BY THE BOARD IN WRITING (FOR THE PURPOSES OF THIS PARAGRAPH, THE
TERM “PERSONAL INVESTMENT, OUTSIDE BUSINESS OR CHARITABLE ACTIVITIES” SHALL NOT
INCLUDE PASSIVE INVESTMENT BY THE EMPLOYEE OF HIS PERSONAL ASSETS WHICH
INVESTMENT SHALL BE DEEMED NOT A BREACH OF THIS AGREEMENT PROVIDED SUCH
INVESTMENT DOES NOT VIOLATE SECTION 2 HEREOF).  NOTWITHSTANDING THE FOREGOING,
THE EMPLOYEE SHALL BE ENTITLED TO ENGAGE IN AND CONTINUE THE ACTIVITIES SET
FORTH IN SCHEDULE B OF THIS AGREEMENT; PROVIDED THAT THE BOARD MAY REVIEW SUCH
ACTIVITIES ON AN ANNUAL BASIS AND IF THE BOARD DETERMINES THAT SUCH ACTIVITIES

 

--------------------------------------------------------------------------------


 


ARE INTERFERING WITH THE PERFORMANCE OF HIS DUTIES HEREUNDER AND SO NOTIFIES THE
EMPLOYEE IN WRITING, THE EMPLOYEE SHALL TERMINATE SUCH ACTIVITIES WITHIN 60 DAYS
OF SUCH NOTICE.


 


(B)                                 TERM.  EMPLOYMENT OF THE EMPLOYEE AS
PRESIDENT AND CHIEF OPERATING OFFICER BEGAN ON NOVEMBER 19, 2003 (THE
“COMMENCEMENT DATE”) AND SHALL END ON THE DATE OF TERMINATION PURSUANT TO
SECTION 5 OF THE AGREEMENT.


 


2.                                       RESTRICTIVE COVENANTS; CONFIDENTIALITY


 


(A)                                  NONCOMPETITION; NONDISCLOSURE; INVENTIONS. 
IN CONSIDERATION FOR THE COMPENSATION AND BENEFITS TO BE PROVIDED HEREUNDER,
INCLUDING THE SEVERANCE ARRANGEMENTS SET FORTH IN SECTIONS 5 AND 6 HEREOF, AND
IN CONSIDERATION OF THE EMPLOYEE’S EXPOSURE TO THE COMPANY’S CONFIDENTIAL AND
PROPRIETARY INFORMATION, THE EMPLOYEE COVENANTS TO THE FOLLOWING:


 


(1)                                  NONCOMPETITION AND NONSOLICITATION.  DURING
THE TERM OF THIS AGREEMENT AND FOR A PERIOD OF TWELVE (12) MONTHS AFTER THE
TERMINATION OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, THE EMPLOYEE SHALL
NOT, WITHIN ANY LOCALITY OR REGION OF THE UNITED STATES, CANADA OR ANY OTHER
COUNTRY IN WHICH THE COMPANY HAD OPERATIONS OR CONDUCTED BUSINESS AT THE TIME OF
THE TERMINATION OF THIS AGREEMENT, DIRECTLY OR INDIRECTLY: (1) (A) OWN DIRECTLY
OR BENEFICIALLY (AS A PROPRIETOR, PARTNER, STOCKHOLDER, OR OTHERWISE) AN EQUITY
OR DEBT INTEREST OF FIVE PERCENT (5%) OR MORE IN; OR (B) PARTICIPATE (AS AN
OFFICER, DIRECTOR, OR IN ANY OTHER CAPACITY) IN THE MANAGEMENT, OPERATION, OR
CONTROL OF; OR (C) PERFORM SERVICES AS OR ACT IN THE CAPACITY OF AN EMPLOYEE,
INDEPENDENT CONTRACTOR, CONSULTANT, LENDER, PRINCIPAL OR AGENT OF ANY DIVISION
OR BUSINESS UNIT OF AN ENTERPRISE, TO THE EXTENT THAT SUCH DIVISION OR BUSINESS
UNIT IS ENGAGED, DIRECTLY OR INDIRECTLY, OR ANY COMPANY OR OTHER ENTITY ENGAGED
PRIMARILY, IN THE PROVISION OF VALUE ADDED INFORMATION SERVICES TO THE
POST-SECONDARY AND RELATED EDUCATION MARKETS THAT ARE COMPETITIVE WITH THE
SERVICES PROVIDED BY THE COMPANY OR SUCH OTHER BUSINESS ACTIVITY THAT THE
COMPANY IS ENGAGED IN ON THE DATE OF TERMINATION, EXCEPT WITH THE PRIOR WRITTEN
CONSENT OF THE BOARD; OR, (2) CONTACT, SOLICIT OR DIRECT OR INFLUENCE ANY
PERSON, FIRM, OR CORPORATION TO CONTACT OR SOLICIT, ANY OF THE COMPANY’S
CUSTOMERS, PROSPECTIVE CUSTOMERS, OR BUSINESS BROKERS FOR THE PURPOSE OF SELLING
OR ATTEMPTING TO SELL, ANY PRODUCTS AND/OR SERVICES THAT ARE THE SAME AS, OR
SIMILAR TO, THE PROVISION OF VALUE ADDED INFORMATION SERVICES TO THE
POST-SECONDARY AND RELATED EDUCATION MARKETS OR OTHER PRODUCTS AND SERVICES
PROVIDED BY THE COMPANY TO ITS CUSTOMERS DURING THE TERM OF THE EMPLOYEE’S
EMPLOYMENT HEREUNDER.


 

The Employee expressly agrees that this noncompete provision is necessary to
protect the Company’s trade secrets and business and is further justified by
virtue of the fact that the Employee is a senior executive officer of the
Company.  The Employee further acknowledges and agrees that the restrictions set
forth in this section of the Agreement

 

2

--------------------------------------------------------------------------------


 

are reasonable and necessary to protect the interest of the Company.  For
purposes of this Section 2(a), the term Company includes all of its subsidiaries
and affiliates and the activities listed in Schedule B of this Agreement are
deemed not to be competitive with the Company, unless the Board provides written
notice to the Employee that such activities have become competitive with the
Company in which case the Employee shall terminate such activities within 60
days of such notice.

 

In addition, during the term of the Employee’s employment hereunder and for a
period of twelve (12) months after the termination of this Agreement, the
Employee will not disclose the identity of any such business brokers, customers,
or prospective customers, or any part thereof, whose relationship with the
Company is not then a matter of public record or public knowledge (other than as
a result of unauthorized disclosure by the Employee), to any person, firm,
corporation, association, or other entity for any reason or purpose whatsoever,
other than pursuant to court order or government inquiry; provided, the Employee
must give the Company written notice of the court order or inquiry at least 15
days prior to the disclosure, or, if later, immediately upon the Employee’s
learning of the court order or government inquiry.  Moreover, the Employee will
not solicit, directly or indirectly, or accept if offered to him, with or
without solicitation, on his own behalf or on behalf of any other person, the
services of any person who is an employee of the Company during the six month
period prior to the termination of the Employee’s employment with the Company,
nor, directly or indirectly, solicit any of the Company’s employees to terminate
employment with the Company, nor directly or indirectly agree to hire any
employee of the Company to provide service for himself or any company,
individual or other entity; provided that the foregoing shall not prohibit the
Employee from soliciting or hiring any such employee after the date on which
such person’s employment with the Company was terminated by the Company.

 


(2)                                  CONFIDENTIALITY.  THE EMPLOYEE ACKNOWLEDGES
AND AGREES THAT ALL PRODUCT SPECIFICATIONS, PRODUCT PLANNING INFORMATION, LISTS
OF THE COMPANY’S CUSTOMERS AND SUPPLIERS, BUSINESS BROKERS, MARKETING PLANS,
FINANCIAL INFORMATION, AND OTHER COMPANY DATA RELATED TO ITS BUSINESS
(“CONFIDENTIAL INFORMATION”) ARE VALUABLE ASSETS OF THE COMPANY.  EXCEPT AS
NECESSARY IN CONNECTION WITH THE EMPLOYEE’S PERFORMANCE OF HIS DUTIES HEREUNDER,
THE EMPLOYEE SHALL NOT, DIRECTLY OR INDIRECTLY, DURING OR AFTER HIS EMPLOYMENT
WITH THE COMPANY, DISCLOSE ANY CONFIDENTIAL INFORMATION TO ANY PERSON OR USE ANY
CONFIDENTIAL INFORMATION FOR THE BENEFIT OF THE EMPLOYEE OR ANY OTHER PERSON,
EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE BOARD; PROVIDED, HOWEVER, THAT THE
FOREGOING RESTRICTION ON CONFIDENTIAL INFORMATION SHALL NOT APPLY TO INFORMATION
THAT IS (1) INFORMATION THAT THE EMPLOYEE KNEW BEFORE THE COMMENCEMENT OF HIS
EMPLOYMENT WITH THE COMPANY, (2) INFORMATION THAT BECOMES A MATTER OF PUBLIC
RECORD OR PUBLIC KNOWLEDGE OTHER THAN AS A RESULT OF UNAUTHORIZED DISCLOSURE BY
THE EMPLOYEE, OR (3) IS DISCLOSED BY THE EMPLOYEE PURSUANT

 

3

--------------------------------------------------------------------------------


 


TO COURT ORDER OR GOVERNMENT INQUIRY, SO LONG AS THE EMPLOYEE GIVES THE COMPANY
WRITTEN NOTICE OF THE COURT ORDER OR INQUIRY AT LEAST 15 DAYS PRIOR TO THE
DISCLOSURE, OR, IF LATER, IMMEDIATELY UPON THE EMPLOYEE’S LEARNING OF THE COURT
ORDER OR GOVERNMENT INQUIRY.


 


(3)                                  IDEAS, INVENTIONS.  THE EMPLOYEE RECOGNIZES
AND AGREES THAT ALL IDEAS, INVENTIONS, ENHANCEMENTS, PLANS, WRITINGS, AND OTHER
DEVELOPMENTS OR IMPROVEMENTS (THE “INVENTIONS”) CONCEIVED BY THE EMPLOYEE, ALONE
OR WITH OTHERS, DURING THE TERM OF HIS EMPLOYMENT WITH THE COMPANY, WHETHER OR
NOT DURING WORKING HOURS, THAT ARE WITHIN THE SCOPE OF THE COMPANY’S BUSINESS
OPERATIONS OR THAT RELATE TO ANY OF THE COMPANY’S WORK OR PROJECTS, ARE THE SOLE
AND EXCLUSIVE PROPERTY OF THE COMPANY.  THE EMPLOYEE FURTHER AGREES THAT (1) HE
WILL PROMPTLY DISCLOSE ALL INVENTIONS TO THE COMPANY AND HEREBY ASSIGNS TO THE
COMPANY ALL PRESENT AND FUTURE RIGHTS HE HAS OR MAY HAVE IN THOSE INVENTIONS,
INCLUDING WITHOUT LIMITATION THOSE RELATING TO PATENT, COPYRIGHT, TRADEMARK OR
TRADE SECRETS; AND (2) ALL OF THE INVENTIONS ELIGIBLE UNDER THE COPYRIGHT LAWS
ARE “WORK MADE FOR HIRE.” AT THE REQUEST THE COMPANY, THE EMPLOYEE WILL DO ALL
THINGS DEEMED BY THE COMPANY TO BE REASONABLY NECESSARY TO PERFECT TITLE TO THE
INVENTIONS IN THE COMPANY AND TO ASSIST IN OBTAINING FOR THE COMPANY SUCH
PATENTS, COPYRIGHTS OR OTHER PROTECTION AS MAY BE PROVIDED UNDER LAW AND DESIRED
BY THE COMPANY, INCLUDING BUT NOT LIMITED TO EXECUTING AND SIGNING ANY AND ALL
RELEVANT APPLICATIONS, ASSIGNMENTS OR OTHER INSTRUMENTS.


 

Notwithstanding the foregoing, the Company hereby notifies the Employee that the
provisions of this Section 2(a)(3) shall not apply to any Inventions for which
no equipment, supplies, facility or Confidential Information of the Company was
used and which were developed entirely on the Employee’s own personal time,
unless (1) the Invention relates (i) to the business of the Company, or (ii) to
actual or demonstrably anticipated research or development of the Company, or
(2) the Invention results from any work performed by the Employee for the
Company.

 


(B)                                 NONDISPARAGEMENT.  DURING THE TERM OF THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD OF TWO YEARS THEREAFTER,
THE PARTIES SHALL NOT MAKE ANY STATEMENTS CONCERNING THE OTHER PARTY THAT WOULD
TEND TO DIMINISH THE ESTEEM, RESPECT, GOOD WILL, OR CONFIDENCE IN WHICH THAT
PARTY IS HELD BY MEMBERS OF THE COMMUNITY IN WHICH THAT PARTY, OR ITS OFFICERS,
DIRECTORS AND EMPLOYEES, CONDUCT THEIR BUSINESS AFFAIRS OR THAT WOULD PROVOKE
ADVERSE OR DEROGATORY FEELINGS OR OPINIONS IN SUCH MEMBERS OF THOSE COMMUNITIES
AS TO THAT PARTY; PROVIDED, HOWEVER, THAT THIS SECTION 2(B) SHALL NOT PRECLUDE
EITHER PARTY FROM RESPONDING TO A COURT ORDER OR GOVERNMENT INQUIRY SO LONG AS
THE RESPONDING PARTY HAS GIVEN THE OTHER PARTY WRITTEN NOTICE OF SUCH COURT
ORDER OR GOVERNMENT INQUIRY AT LEAST 15 DAYS PRIOR TO THE DISCLOSURE, OR, IF
LATER, IMMEDIATELY UPON THE PARTY’S LEARNING OF THE COURT ORDER OR GOVERNMENT
INQUIRY.


 


4

--------------------------------------------------------------------------------



 


(C)                                  RETURN OF DOCUMENTS AND COMPUTER DATA.  THE
EMPLOYEE ACKNOWLEDGES AND AGREES THAT ALL ORIGINALS AND COPIES OF ALL COMPUTER
DATA, RECORDS, REPORTS, DOCUMENTS, LISTS, PLANS, DRAWINGS, MEMORANDA, NOTES, AND
OTHER DOCUMENTATION RELATED TO THE BUSINESS OF THE COMPANY OR CONTAINING ANY
CONFIDENTIAL INFORMATION SHALL BE THE SOLE AND EXCLUSIVE PROPERTY OF THE
COMPANY, AND SHALL BE RETURNED TO THE COMPANY (WITHOUT ANY COPIES BEING
MAINTAINED BY EMPLOYEE OTHER THAN COPIES OF HIS ADDRESS BOOK, CALENDAR (EACH
WHETHER PAPER OR ELECTRONIC) AND OTHER PERSONAL INFORMATION) UPON THE
TERMINATION OF EMPLOYMENT WITH THE COMPANY OR EARLIER UPON THE WRITTEN REQUEST
OF THE COMPANY.


 


(D)                                 INJUNCTION.  THE EMPLOYEE AND THE COMPANY
AGREE THAT THE SERVICES TO BE RENDERED BY HIM TO THE COMPANY AND THE
CONFIDENTIAL INFORMATION TO WHICH HE HAS ACCESS ARE OF A SPECIAL AND UNIQUE
CHARACTER, THE LOSS OF WHICH WOULD RESULT IN DAMAGES WHICH WOULD BE DIFFICULT TO
MEASURE FROM ANY BREACH BY THE EMPLOYEE OR THE COMPANY OF SECTION 2(A) OR 2(B)
AND THAT MONETARY DAMAGES WOULD BE AN INADEQUATE REMEDY FOR ANY SUCH BREACH
WHICH MAY CAUSE THE COMPANY IRREPARABLE INJURY. ACCORDINGLY, THE EMPLOYEE AND
COMPANY AGREES THAT IF THE EMPLOYEE OR COMPANY SHALL BREACH OR TAKE STEPS
PRELIMINARY TO BREACHING SECTION 2(A) OR 2(B), THE EMPLOYEE OR COMPANY, AS
APPROPRIATE, SHALL BE ENTITLED, IN ADDITION TO ALL OTHER REMEDIES IT MAY HAVE AT
LAW OR IN EQUITY, TO AN INJUNCTION OR OTHER APPROPRIATE ORDERS TO RESTRAIN ANY
SUCH BREACH, WITHOUT SHOWING OR PROVING ANY ACTUAL DAMAGE SUSTAINED BY THE
EMPLOYEE OR COMPANY, OR WITHOUT POSTING OF ANY BOND OR SECURITY.


 


(E)                                  NO RELEASE.  THE EMPLOYEE AGREES THAT THE
TERMINATION OF EMPLOYMENT WITH THE COMPANY SHALL NOT RELEASE THE EMPLOYEE FROM
ANY OBLIGATIONS SET FORTH HEREIN PURSUANT TO SECTION 2(A), 2(B) OR 2(C) OR THE
COMPANY FROM ANY OBLIGATIONS SET FORTH HEREIN PURSUANT TO SECTION 2(B), SECTION
5 OR SECTION 6.


 


(F)                                    ENFORCEABILITY.  IF ANY ONE OR MORE OF
THE PROVISIONS CONTAINED IN SECTION 2 OF THIS AGREEMENT SHALL BE HELD TO BE
EXCESSIVELY BROAD AS TO DURATION, ACTIVITY OR SUBJECT, SUCH PROVISIONS SHALL BE
CONSTRUED BY LIMITING AND REDUCING THEM SO AS TO BE ENFORCEABLE TO THE FULLEST
EXTENT PERMITTED BY LAW.


 


3.                                       COMPENSATION


 


(A)                                  BASE COMPENSATION; BONUS COMPENSATION.  IN
CONSIDERATION OF ALL SERVICES TO BE RENDERED BY THE EMPLOYEE TO THE COMPANY AND
THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, THE COMPANY SHALL PAY TO THE
EMPLOYEE BASE AND BONUS COMPENSATION AS DESCRIBED ON SCHEDULE A OF THIS
AGREEMENT.


 


(B)                                 OTHER BENEFITS.  THE EMPLOYEE HAS BEEN
PROVIDED WITH A BROCHURE THAT PROVIDES A BRIEF, GENERAL DESCRIPTION OF THE
COMPANY’S BENEFIT PROGRAMS.  THE EMPLOYEE AGREES AND ACKNOWLEDGES THAT THE
BENEFITS PROVIDED BY THE COMPANY MAY BE CHANGED OR AMENDED FROM TIME TO TIME,
AND AT ANY TIME, AT THE SOLE DISCRETION OF THE COMPANY.  THE EMPLOYEE SHALL BE
ENTITLED TO NOT LESS THAN FOUR WEEKS VACATION EACH YEAR WHICH SHALL NOT ACCRUE
FROM YEAR TO YEAR.  THE EMPLOYEE SHALL BE ALLOWED TO PARTICIPATE IN ANY
HOSPITALIZATION, HEALTH AND DISABILITY INSURANCE


 


5

--------------------------------------------------------------------------------



 


PLANS, OTHER HEALTH PROGRAMS, PENSION AND PROFIT SHARING PLANS AND OTHER SIMILAR
BENEFIT PROGRAMS MAINTAINED BY THE COMPANY FOR THE BENEFIT OF ITS EMPLOYEES AND
ANY BONUS PLANS, EQUITY INCENTIVE PLANS AND OTHER BENEFIT PROGRAMS GENERALLY
AVAILABLE TO SENIOR EXECUTIVE OFFICERS OF THE COMPANY.


 


4.                                       COMPANY POLICIES


 


(A)                                  GENERAL POLICY DESCRIPTIONS.  THE EMPLOYEE
HAS BEEN PROVIDED WITH THE ECOLLEGE.COM EMPLOYEE BENEFITS SUMMARY, WHICH
INCLUDES DESCRIPTIONS OF MEDICAL INSURANCE AND PRESCRIPTION CARD, DENTAL
INSURANCE, FLEXIBLE REIMBURSEMENT PROGRAM, PERSONAL DAYS, PAID HOLIDAYS, DIRECT
DEPOSIT, BONUS PROGRAMS, EMPLOYEE REFERRAL PROGRAM AND SMOKE FREE WORK
ENVIRONMENT AS OF MARCH 31, 1999.  ADDITIONAL POLICIES AND STANDARDS OF THE
COMPANY WILL BE PROVIDED TO THE EMPLOYEE FROM TIME TO TIME DURING THE EMPLOYEE’S
EMPLOYMENT.


 


(B)                                 CHANGES TO COMPANY POLICIES.  THE EMPLOYEE
AGREES AND ACKNOWLEDGES THAT THE COMPANY’S POLICIES MAY BE CREATED, ELIMINATED,
CHANGED OR AMENDED FROM TIME TO TIME, AND AT ANY TIME, AT THE SOLE DISCRETION OF
THE COMPANY.


 


5.                                       TERMINATION


 


(A)                                  AT-WILL EMPLOYMENT.  THE EMPLOYEE AGREES
AND ACKNOWLEDGES THAT, JUST AS HE HAS THE RIGHT TO TERMINATE HIS EMPLOYMENT WITH
THE COMPANY AT ANY TIME FOR ANY REASON, THE COMPANY HAS THE SAME RIGHT, AND MAY
TERMINATE HIS EMPLOYMENT WITH THE COMPANY AT ANY TIME FOR ANY REASON.


 


(B)                                 TERMINATION WITHOUT CAUSE; TERMINATION FOR
GOOD REASON.  SUBJECT TO SECTION 6(B) BELOW, UPON TERMINATION OF THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY BY THE COMPANY WITHOUT CAUSE (AS DEFINED IN SECTION
5(F) BELOW) OR BY THE EMPLOYEE FOR GOOD REASON (AS DEFINED IN SECTION 5(F)
BELOW), OTHER THAN AS A RESULT OF DEATH OR DISABILITY, THE COMPANY SHALL PAY TO
OR PROVIDE THE EMPLOYEE THE FOLLOWING: (1) ANY UNPAID BASE SALARY THE EMPLOYEE
HAS EARNED THROUGH THE DATE OF TERMINATION, (2) ANY UNPAID ANNUAL BONUS THAT THE
EMPLOYEE HAS EARNED WITH RESPECT TO A YEAR ENDING PRIOR TO SUCH TERMINATION, (3)
12 MONTHS OF THE EMPLOYEE’S THEN CURRENT BASE SALARY PAID ON THE COMPANY’S
NORMAL PAYROLL DATES, (4) THE PRO-RATED PORTION (BASED ON THE NUMBER OF DAYS IN
THE YEAR COMPLETED THROUGH THE DATE OF TERMINATION) OF THE EMPLOYEE’S TARGET
BONUS FOR THE YEAR OF TERMINATION (PAID ON THE NORMAL DATE FOR THE PAYMENT OF
THE BONUS), SUCH AMOUNT TO BE PAID ONLY IF THE EMPLOYEE HAS MET HIS PRO-RATED
OBJECTIVE PERFORMANCE TARGETS THROUGH THE DATE OF TERMINATION, (5) AN AMOUNT
EQUAL TO THE EMPLOYEE’S TARGET BONUS FOR THE YEAR OF TERMINATION, (6) THE COSTS
OF COBRA CONTINUATION COVERAGE FOR THE EMPLOYEE AND HIS DEPENDENTS FROM THE DATE
THE EMPLOYEE’S EMPLOYMENT TERMINATES THROUGH THE EARLIER OF (A) THE FIRST
ANNIVERSARY OF SUCH TERMINATION AND (B) THE DATE ON WHICH THE EMPLOYEE BECOMES
ENTITLED TO HEALTH COVERAGE OF A SIMILAR TYPE FROM ANOTHER EMPLOYER, PLUS/LESS
(7) ANY POSITIVE/NEGATIVE ACCRUED VACATION DAYS.  IN ADDITION TO THE FOREGOING,
UPON A TERMINATION OF THE EMPLOYEE’S EMPLOYMENT DESCRIBED IN THIS SECTION 5(B),
ANY STOCK OPTIONS, STOCK APPRECIATION RIGHTS, PERFORMANCE SHARES, RESTRICTED
STOCK,


 


6

--------------------------------------------------------------------------------



 


SHARE RIGHTS AND ALL OTHER SIMILAR TYPES OF EQUITY INCENTIVES HELD BY THE
EMPLOYEE IMMEDIATELY PRIOR TO THE TERMINATION OF THE EMPLOYEE’S EMPLOYMENT THAT,
BUT FOR THE TERMINATION OF THE EMPLOYEE’S EMPLOYMENT, WOULD HAVE BECOME VESTED
AND, IF APPLICABLE, EXERCISABLE BY THE FIRST ANNIVERSARY OF THE DATE OF HIS
TERMINATION OF EMPLOYMENT, WILL BECOME IMMEDIATELY VESTED AND, IF APPLICABLE,
EXERCISABLE.  NO AMOUNT SHALL BE PAYABLE AND NO BENEFITS SHALL BE PROVIDED
PURSUANT TO THIS SECTION 5(B) UNTIL THE EMPLOYEE HAS EXECUTED A RELEASE AND
WAIVER AGREEMENT (SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS SCHEDULE C)
RELEASING AND WAIVING ANY CLAIMS AGAINST THE COMPANY AND IN WHICH THE COMPANY
RELEASES AND WAIVES CLAIMS AGAINST THE EMPLOYEE AND IF THE EMPLOYEE IS SERVING
AS A DIRECTOR OF THE COMPANY A VALID AND EFFECTIVE RESIGNATION FROM THE BOARD
UNLESS THE EMPLOYEE BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 5% OR MORE OF THE
COMPANY’S COMMON STOCK.


 


(C)                                  TERMINATION FOR CAUSE.  UPON TERMINATION OF
THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY BY THE COMPANY FOR CAUSE, THE COMPANY
SHALL PAY TO THE EMPLOYEE ANY UNPAID BASE SALARY THE EMPLOYEE HAS EARNED THROUGH
THE DATE OF TERMINATION AND NO MORE.  NO AMOUNT SHALL BE PAYABLE AND NO BENEFITS
SHALL BE PROVIDED PURSUANT TO THIS SECTION 5(C) UNTIL THE EMPLOYEE HAS EXECUTED
A RELEASE AND WAIVER AGREEMENT (SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
SCHEDULE C) RELEASING AND WAIVING ANY CLAIMS AGAINST THE COMPANY AND IN WHICH
THE COMPANY RELEASES AND WAIVES CLAIMS AGAINST THE EMPLOYEE AND IF THE EMPLOYEE
IS SERVING AS A DIRECTOR OF THE COMPANY A VALID AND EFFECTIVE RESIGNATION FROM
THE BOARD.


 


(D)                                 TERMINATION AS A RESULT OF DEATH OR
DISABILITY.  UPON TERMINATION OF THE EMPLOYEE’S EMPLOYMENT BY THE COMPANY AS A
RESULT OF DEATH OR DISABILITY, THE COMPANY SHALL PAY TO THE EMPLOYEE THE
FOLLOWING:  (1) ANY UNPAID BASE SALARY THE EMPLOYEE HAS EARNED THROUGH THE DATE
OF TERMINATION, (2) ANY UNPAID ANNUAL BONUS THAT THE EMPLOYEE HAS EARNED WITH
RESPECT TO A YEAR ENDING PRIOR TO SUCH TERMINATION, AND (3) 12 MONTHS OF THE
EMPLOYEE’S THEN CURRENT BASE SALARY PAID ON THE COMPANY’S NORMAL PAYROLL DATES,
LESS IN THE CASE OF TERMINATION AS A RESULT OF DISABILITY ANY AMOUNTS PAID TO
EMPLOYEE AS A RESULT OF DISABILITY INSURANCE POLICIES MAINTAINED BY THE COMPANY.


 


(E)                                  TERMINATION BY EMPLOYEE WITHOUT GOOD
REASON.  UPON TERMINATION OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY BY
EMPLOYEE WITHOUT GOOD REASON, THE COMPANY SHALL PAY TO THE EMPLOYEE THE
FOLLOWING: (1) ANY UNPAID BASE SALARY THE EMPLOYEE HAS EARNED THROUGH THE DATE
OF TERMINATION AND (2) ANY UNPAID ANNUAL BONUS THAT THE EMPLOYEE HAS EARNED WITH
RESPECT TO A YEAR ENDING PRIOR TO SUCH TERMINATION.  NO AMOUNT SHALL BE PAYABLE
AND NO BENEFITS SHALL BE PROVIDED PURSUANT TO THIS SECTION 5(E) UNTIL THE
EMPLOYEE (OR HIS REPRESENTATIVE) HAS EXECUTED A RELEASE AND WAIVER AGREEMENT
(SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS SCHEDULE C) RELEASING AND WAIVING
ANY CLAIMS AGAINST THE COMPANY AND IN WHICH THE COMPANY RELEASES AND WAIVES
CLAIMS AGAINST THE EMPLOYEE AND IF THE EMPLOYEE IS SERVING AS A DIRECTOR OF THE
COMPANY A VALID AND EFFECTIVE RESIGNATION FROM THE BOARD UNLESS THE EMPLOYEE
BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 5% OR MORE OF THE COMPANY’S COMMON
STOCK.


 


7

--------------------------------------------------------------------------------



 


(F)                                    DEFINITIONS.


 


(1)                                  CAUSE.  FOR PURPOSES OF THIS AGREEMENT,
“CAUSE” SHALL MEAN THE EMPLOYEE’S:


 

(A)                              WILLFUL FAILURE OR REFUSAL TO COMPLY, IN A
MATERIAL MANNER, WITH THE REASONABLE POLICIES, STANDARDS, AND REGULATIONS OF THE
COMPANY FOLLOWING WRITTEN NOTICE OF BREACH AND A REASONABLE OPPORTUNITY TO CURE;
OR

 

(B)                                ENGAGING IN FRAUD;

 

(C)                                ENGAGING IN DISHONESTY THAT RESULTS IN A
DEMONSTRABLE MATERIAL HARM TO THE COMPANY; OR

 

(D)                               ENGAGING IN ANY ACT OF MISCONDUCT IN THE
PERFORMANCE OF HIS DUTIES ON BEHALF OF THE COMPANY THAT RESULTS IN MATERIAL HARM
TO THE COMPANY; OR

 

(E)                                 FAILURE TO PERFORM ANY MATERIAL PROVISION OF
THIS AGREEMENT TO BE PERFORMED BY THE EMPLOYEE OR BREACH BY THE EMPLOYEE OF THIS
AGREEMENT, PROVIDED HOWEVER, THAT IF SUCH FAILURE OR BREACH CAN BE CURED, THE
EMPLOYEE WILL RECEIVE WRITTEN NOTICE OF SUCH FAILURE OR BREACH AND A REASONABLE
OPPORTUNITY TO CURE SUCH BREACH;

 

provided, however, that Cause shall in no event be deemed to exist except upon a
finding reflected in a resolution of the Board approved by at least 50% of the
members of the Board, whose finding shall not be binding upon or entitled to any
deference by any court, arbitrator or other decision-maker ruling on this
Agreement, at a meeting of which the Employee shall have been given proper
notice and at which the Employee (and his counsel) shall have a reasonable
opportunity to be heard.

 


(2)                                  DISABILITY.  FOR PURPOSES OF THIS
AGREEMENT, DISABILITY MEANS THE EMPLOYEE’S INCAPACITY DUE TO PHYSICAL OR MENTAL
ILLNESS AS DETERMINED FOR PURPOSES OF THE COMPANY’S LONG-TERM DISABILITY
INSURANCE PLANS.


 


(3)                                  GOOD REASON.  FOR PURPOSES OF THIS
AGREEMENT, THE EMPLOYEE WILL HAVE GOOD REASON TO TERMINATE HIS EMPLOYMENT WITH
THE COMPANY IF ONE OR MORE OF THE FOLLOWING OCCURS WITHOUT HIS PRIOR WRITTEN
CONSENT:


 

(A)                              THE MATERIAL BREACH OF THIS AGREEMENT BY THE
COMPANY; OR

 

(B)                                A MATERIAL LESSENING OF THE EMPLOYEE’S ROLE,
DUTIES OR STATUS WITH THE COMPANY, INCLUDING WITHOUT LIMITATION A REQUIREMENT
THAT THE EMPLOYEE REPORT TO ANYONE OTHER THAN THE CEO OR THE BOARD; OR

 

(C)                                THE REQUIREMENT THAT THE EMPLOYEE’S PRINCIPAL
OFFICE BE OTHER THAN IN THE DENVER, COLORADO METROPOLITAN AREA; OR

 

8

--------------------------------------------------------------------------------


 

(D)                               THE ASSIGNMENT TO THE EMPLOYEE OF DUTIES
MATERIALLY INCONSISTENT WITH HIS POSITION.

 

PROVIDED, HOWEVER, THAT (I) THE EMPLOYEE MUST DELIVER WRITTEN NOTICE OF HIS
INTENTION TO TERMINATE HIS EMPLOYMENT FOR GOOD REASON, SPECIFYING THE EVENT OR
CONDITION GIVING RISE TO GOOD REASON, TO THE COMPANY WITHIN 45 DAYS AFTER THE
EMPLOYEE FIRST BECOMES AWARE OF THE EVENT OR CONDITION IN ORDER FOR THE
EMPLOYEE’S RESIGNATION WITH GOOD REASON TO BE EFFECTIVE HEREUNDER AND (II) NO
EVENT OR CONDITION DESCRIBED ABOVE SHALL CONSTITUTE GOOD REASON IF THE COMPANY
CURES THE EVENT OR CONDITION WITHIN A REASONABLE PERIOD AFTER WRITTEN NOTICE
THEREOF TO THE COMPANY; AND (III) THE COMPANY SHALL ONLY BE PERMITTED THE
OPPORTUNITY TO CURE ONE TIME DURING EACH THREE-YEAR TERM OF THE EMPLOYEE’S
EMPLOYMENT HEREUNDER.

 


6.                                       CHANGE IN CONTROL EVENT; HOSTILE
TAKE-OVER.


 


(A)                                  EQUITY COMPENSATION.  IF A CHANGE IN
CONTROL EVENT (AS DEFINED IN THE COMPANY’S 1997 STOCK OPTION PLAN, AS AMENDED
APRIL 13, 1999) OCCURS, THEN, IMMEDIATELY PRIOR TO AND CONTINGENT UPON THE
CHANGE IN CONTROL EVENT, (1) ALL PRESENTLY OUTSTANDING STOCK OPTIONS, STOCK
APPRECIATION RIGHTS, PERFORMANCE SHARES, SHARE RIGHTS AND ALL OTHER SIMILAR
TYPES OF EQUITY INCENTIVES HELD BY THE EMPLOYEE IMMEDIATELY PRIOR TO THE DATE OF
THE CHANGE IN CONTROL EVENT WILL BECOME FULLY VESTED AND, IF APPLICABLE,
EXERCISABLE, AND (2) ALL RESTRICTIONS ON RESTRICTED STOCK PRESENTLY HELD BY THE
EMPLOYEE IMMEDIATELY PRIOR TO THE DATE OF THE CHANGE IN CONTROL EVENT WILL
LAPSE.


 


(B)                                 TERMINATION FOLLOWING CHANGE IN CONTROL. 
IF, WITHIN THE TWO-YEAR PERIOD FOLLOWING A CHANGE IN CONTROL EVENT, THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED BY THE COMPANY WITHOUT
CAUSE OR BY THE EMPLOYEE FOR GOOD REASON, THEN IN LIEU OF THE AMOUNTS AND
BENEFITS PAYABLE PURSUANT TO SECTION 5(A) ABOVE, THE COMPANY SHALL PAY TO THE
EMPLOYEE, OR WITH RESPECT TO CLAUSE (5) BELOW PAY ON THE EMPLOYEE’S BEHALF: (1)
ANY UNPAID BASE SALARY THE EMPLOYEE HAS EARNED THROUGH THE DATE OF TERMINATION,
(2) ANY UNPAID ANNUAL BONUS THAT THE EMPLOYEE HAS EARNED WITH RESPECT TO A YEAR
ENDING PRIOR TO SUCH TERMINATION, (3) AN AMOUNT EQUAL TO 24 MONTHS OF THE
EMPLOYEE’S THEN CURRENT BASE SALARY PAID, (4) THE PRO-RATA PORTION OF THE
EMPLOYEE’S TARGET BONUS FOR THE YEAR OF SUCH TERMINATION OF EMPLOYMENT (BASED ON
THE NUMBER OF COMPLETED DAYS THROUGH THE DATE OF TERMINATION), SUCH AMOUNT TO BE
PAID ONLY IF THE EMPLOYEE HAS MET HIS PRO-RATED OBJECTIVE PERFORMANCE TARGETS
THROUGH THE DATE OF TERMINATION, (5) AN AMOUNT EQUAL TO THE EMPLOYEE’S TARGET
BONUS FOR THE YEAR OF TERMINATION, (6) THE COSTS OF COBRA CONTINUATION COVERAGE
OR SIMILAR COVERAGE FOR THE EMPLOYEE AND HIS DEPENDENTS FROM THE DATE THE
EMPLOYEE’S EMPLOYMENT TERMINATES THROUGH THE EARLIER OF (A) THE DATE WHICH IS 24
MONTHS AFTER THE DATE OF SUCH TERMINATION AND (B) THE DATE ON WHICH THE EMPLOYEE
BECOMES ENTITLED TO HEALTH COVERAGE OF A SIMILAR TYPE FROM ANOTHER EMPLOYER,
PLUS/LESS (7) ANY POSITIVE/NEGATIVE ACCRUED VACATION DAYS.  THE AMOUNTS
DESCRIBED IN THIS SECTION 6(B), OTHER THAN THOSE DESCRIBED IN CLAUSE (7), SHALL
BE PAID TO THE EMPLOYEE IN A LUMP SUM WITHIN 5 DAYS OF THE TERMINATION OF THE
EMPLOYEE’S EMPLOYMENT WITH


 


9

--------------------------------------------------------------------------------



 


THE COMPANY.  NO AMOUNT SHALL BE PAYABLE AND NO BENEFITS SHALL BE PROVIDED
PURSUANT TO THIS SECTION 6(B) UNTIL THE EMPLOYEE HAS EXECUTED A RELEASE AND
WAIVER AGREEMENT (SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS SCHEDULE B)
RELEASING AND WAIVING ANY CLAIMS AGAINST THE COMPANY AND IN WHICH THE COMPANY
RELEASES AND WAIVES CLAIMS AGAINST THE EMPLOYEE.


 


(C)                                  HOSTILE TAKE-OVER.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT, ANY TERMINATION BY THE EMPLOYEE OF HIS
EMPLOYMENT WITH THE COMPANY, FOR ANY REASON OR NO REASON, DURING THE 30-DAY
PERIOD IMMEDIATELY FOLLOWING THE 180TH DAY AFTER THE COMPLETION OF THE HOSTILE
TAKE-OVER (AS DEFINED IN THE COMPANY’S 1999 STOCK INCENTIVE PLAN, AS AMENDED
THROUGH JULY 1, 2002) SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A
TERMINATION FOR GOOD REASON.


 


(D)                                 PARACHUTE PAYMENTS.


 


(1)                                  IN GENERAL.  THE PAYMENTS UNDER SECTION 6
OF THIS AGREEMENT WILL BE MADE WITHOUT REGARD TO WHETHER THE DEDUCTIBILITY OF
SUCH PAYMENTS (CONSIDERED TOGETHER WITH ANY OTHER ENTITLEMENTS OR PAYMENTS
OTHERWISE PAID OR DUE TO THE EMPLOYEE) WOULD BE LIMITED OR PRECLUDED BY SECTION
280G OF THE CODE AND WITHOUT REGARD TO WHETHER SUCH PAYMENTS WOULD SUBJECT THE
EMPLOYEE TO A PARACHUTE EXCISE TAX (AS DEFINED BELOW).


 


(2)                                  ADDITIONAL PAYMENT.  IF PAYMENT OF TOTAL
PAYMENTS (AS DEFINED BELOW) RESULT IN THE IMPOSITION OF A PARACHUTE EXCISE TAX,
THE EMPLOYEE WILL BE ENTITLED TO AN ADDITIONAL PAYMENT IN AN AMOUNT SUCH THAT,
AFTER THE PAYMENT OF ALL FEDERAL AND STATE INCOME, EMPLOYMENT AND EXCISE TAXES
ON BOTH THE TOTAL PAYMENTS AND THE ADDITIONAL PAYMENT MADE PURSUANT TO THIS
SECTION 6(D)(2), THE EMPLOYEE WILL BE IN THE SAME AFTER-TAX POSITION AS IF NO
PARACHUTE EXCISE TAX HAD BEEN IMPOSED.


 


(3)                                  PAYMENT DETERMINATION AND ADJUSTMENTS.  THE
DETERMINATION OF THE AMOUNT OF THE TOTAL PAYMENTS AND WHETHER AND TO WHAT EXTENT
PAYMENTS UNDER SECTION 6(D)(2) ARE REQUIRED TO BE MADE WILL BE MADE AT THE
COMPANY’S EXPENSE BY THE COMPANY’S INDEPENDENT AUDITOR.  IN THE EVENT OF ANY
UNDERPAYMENT OR OVERPAYMENT TO THE EMPLOYEE (DETERMINED AFTER THE APPLICATION OF
THIS SECTION 6(D), THE AMOUNT OF SUCH UNDERPAYMENT OR OVERPAYMENT WILL BE
IMMEDIATELY PAID BY THE COMPANY TO THE EMPLOYEE OR REFUNDED BY THE EMPLOYEE TO
THE COMPANY.


 


(E)                                  ENFORCEMENT EXPENSES.  THE COMPANY SHALL
PAY THE EMPLOYEE ON DEMAND THE AMOUNT NECESSARY TO REIMBURSE THE EMPLOYEE 50% OF
ALL EXPENSES (INCLUDING 50% OF ALL REASONABLE ATTORNEYS’ FEES AND LEGAL
EXPENSES) INCURRED BY THE EMPLOYEE IN ENFORCING ANY OF THE OBLIGATIONS OF THE
COMPANY UNDER THIS SECTION 6 FOLLOWING A CHANGE OF CONTROL EVENT; PROVIDED,
HOWEVER, THAT THE COMPANY WILL REIMBURSE THE EMPLOYEE FOR THE REMAINING 50% OF
SUCH EXPENSES IF THE EMPLOYEE PREVAILS ON ANY MATERIAL ISSUE IN HIS ATTEMPT TO
ENFORCE THOSE OBLIGATIONS.


 


10

--------------------------------------------------------------------------------



 


7.                                       REPRESENTATIONS AND WARRANTIES OF
EMPLOYEE


 


(A)                                  NO OTHER EMPLOYMENT AGREEMENTS.  THE
EMPLOYEE REPRESENTS AND WARRANTS TO THE COMPANY THAT THERE IS NO EMPLOYMENT
CONTRACT OR ANY OTHER CONTRACTUAL OBLIGATION TO WHICH THE EMPLOYEE IS SUBJECT,
WHICH PREVENTS THE EMPLOYEE FROM ENTERING INTO THIS AGREEMENT OR FROM PERFORMING
FULLY THE EMPLOYEE’S DUTIES UNDER THIS AGREEMENT.


 


(B)                                 SPECIAL NEEDS. THERE ARE NO SPECIAL
ACCOMMODATIONS REQUIRED TO BE MADE BY COMPANY FOR THE EMPLOYEE TO PERFORM HIS
DUTIES AND RESPONSIBILITIES.


 


8.                                       MISCELLANEOUS PROVISIONS


 


(A)                                  INDEMNIFICATION.  DURING THE EMPLOYEE’S
EMPLOYMENT HEREUNDER AND THEREAFTER, THE COMPANY AGREES TO INDEMNIFY THE
EMPLOYEE AGAINST ALL CLAIMS ARISING OUT OF ACTIONS OR OMISSIONS DURING THE
EMPLOYEE’S SERVICE TO THE COMPANY, TO THE SAME EXTENT AND ON THE SAME TERMS AND
CONDITIONS PROVIDED FOR IN SECTION 6 OF THE COMPANY’S AMENDED AND RESTATED
BYLAWS AS IN EFFECT ON THE COMMENCEMENT DATE.  THE COMPANY AGREES IT WILL USE
ITS BEST EFFORT TO CONTINUE TO MAINTAIN DIRECTORS’ AND OFFICERS’ LIABILITY
INSURANCE AT THE SAME LEVELS OF COVERAGE AS EXIST ON THE COMMENCEMENT DATE
DURING THE TERM OF THIS AGREEMENT.


 


(B)                                 NOTICES. ANY NOTICE, ELECTION, WAIVER,
CONSENT, ACCEPTANCE OR OTHER COMMUNICATION REQUIRED OR PERMITTED TO BE GIVEN
UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE HAND DELIVERED,
TRANSMITTED VIA FAX, BY E-MAIL OR SENT VIA NATIONALLY RECOGNIZED THIRD PARTY
DELIVERY (SUCH AS FEDERAL EXPRESS OR UPS) FOR NEXT DAY DELIVERY, ADDRESSED TO
THE PARTIES AS FOLLOWS:


 

If to Company:

 

eCollege

eCollege Building

Attn:       General Counsel

4900 South Monaco Street

Denver, Colorado 80237

Fax:         1-303-873-3849

 

If to the Employee:

 

Douglas H. Kelsall

6117 East Princeton Ave

Englewood, Colorado 80111

 

Copy to:

 

Nancy O. Ryan

Pepper Hamilton LLP

 

11

--------------------------------------------------------------------------------


 

3000 Two Logan Square

Philadelphia, PA 19103

Fax: 215-981-4750

 

Any notice or other communication shall be deemed to be given at the date the
notice is hand delivered to the individual, the date the notice is sent via fax,
or the date following the date of deposit with any nationally recognized third
party delivery (such as Federal Express or UPS) for next day delivery to the
addresses The addresses to which notices or other communications shall be sent
may be changed from time to time by giving written notice to the other party as
provided in this Paragraph.

 


(C)                                  AMENDMENTS. THIS AGREEMENT MAY BE AMENDED
ONLY BY AN INSTRUMENT IN WRITING EXECUTED BY ALL THE PARTIES.


 


(D)                                 ENTIRE AGREEMENT. THIS AGREEMENT (INCLUDING
THE SCHEDULES) SETS FORTH THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER OF THIS AGREEMENT AND SUPERSEDES ANY AND ALL PRIOR
UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL, BETWEEN THE PARTIES WITH
RESPECT TO SUCH SUBJECT MATTER.  THE EMPLOYEE REPRESENTS THAT, IN EXECUTING THIS
AGREEMENT, HE DOES NOT RELY AND HAS NOT RELIED UPON ANY REPRESENTATION OR
STATEMENT NOT SET FORTH HEREIN WITH REGARD TO THE SUBJECT MATTER OR EFFECT OF
THIS AGREEMENT OR OTHERWISE.


 


(E)                                  COUNTERPARTS. THIS AGREEMENT MAY BE
EXECUTED BY THE PARTIES IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN EXECUTED
AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT. FAX SIGNATURES SHALL HAVE THE SAME EFFECT AS AN
ORIGINAL SIGNATURE.


 


(F)                                    SEVERABILITY. IF ANY PROVISION OF THIS
AGREEMENT SHALL BE INVALID OR UNENFORCEABLE IN ANY RESPECT FOR ANY REASON, THE
VALIDITY AND ENFORCEABILITY OF ANY SUCH PROVISION IN ANY OTHER RESPECT AND OF
THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL NOT BE IN ANY WAY IMPAIRED;
PROVIDED, HOWEVER, THAT THE PARTIES WILL ATTEMPT TO AGREE UPON A VALID AND
ENFORCEABLE PROVISION WHICH SHALL BE A REASONABLE SUBSTITUTE FOR EACH INVALID
PROVISION OR UNENFORCEABLE PROVISION IN LIGHT OF THE TENOR OF THIS AGREEMENT
AND, UPON SO AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION INTO THIS
AGREEMENT.


 


(G)                                 WAIVER. A PROVISION OF THIS AGREEMENT MAY BE
WAIVED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE PARTY WAIVING COMPLIANCE. NO
WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL CONSTITUTE A WAIVER OF ANY OTHER
PROVISION, WHETHER OR NOT SIMILAR, NOR SHALL ANY WAIVER CONSTITUTE A CONTINUING
WAIVER. FAILURE TO ENFORCE ANY PROVISION OF THIS AGREEMENT SHALL NOT OPERATE AS
A WAIVER OF SUCH PROVISION OR ANY OTHER PROVISION.


 


(H)                                 FURTHER ASSURANCES. FROM TIME TO TIME, EACH
OF THE PARTIES SHALL EXECUTE, ACKNOWLEDGE, AND DELIVER ANY INSTRUMENTS OR
DOCUMENTS NECESSARY TO CARRY OUT THE PURPOSES OF THIS AGREEMENT.


 


12

--------------------------------------------------------------------------------



 


(I)                                     NO THIRD-PARTY BENEFICIARIES.. NOTHING
IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER ON ANY PERSON,
OTHER THAN THE PARTIES TO THIS AGREEMENT, ANY RIGHT OR REMEDY OF ANY NATURE
WHATSOEVER.


 


(J)                                     EXPENSES.  THE COMPANY WILL PAY (OR
REIMBURSE THE EMPLOYEE FOR) THE REASONABLE LEGAL FEES AND EXPENSES INCURRED BY
HIM IN CONNECTION WITH THE NEGOTIATION AND DOCUMENTATION OF THIS AGREEMENT UP TO
A MAXIMUM OF $5,000.


 


(K)                                  EXHIBITS. THE EXHIBITS AND SCHEDULES
REFERENCED IN THIS AGREEMENT ARE A PART OF THIS AGREEMENT AS IF FULLY SET FORTH
IN THIS AGREEMENT


 


(L)                                     GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES OF
AMERICA AND THE STATE OF DELAWARE; WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS
OF LAW THEREOF.


 


(M)                               WAIVER OF JURY TRIAL.  AS A SPECIFICALLY
BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS
AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY
HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING
RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY.


 


(N)                                 WITHHOLDING.  ALL PAYMENTS TO THE EMPLOYEE
UNDER THIS AGREEMENT SHALL BE REDUCED BY ALL APPLICABLE WITHHOLDING REQUIRED BY
FEDERAL, STATE OR LOCAL LAW.


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT AS OF THE
DATE AND YEAR FIRST WRITTEN ABOVE.


 

 

eCollege.com, Inc.

 

 

 

 

 

By:

/s/ Oakleigh Thorne

 

 

Oakleigh Thorne, Chief Executive Officer

 

 

 

 

 

/s/ Douglas H. Kelsall

 

 

Douglas H. Kelsall

 

13

--------------------------------------------------------------------------------


 

SCHEDULE A

COMPENSATION AND DUTIES

 


1.                                       BASE SALARY. FOR THE PERIOD BEGINNING
ON THE COMMENCEMENT DATE THROUGH MARCH 31, 2005, THE BASE SALARY PAYABLE TO THE
EMPLOYEE SHALL BE AT THE RATE OF $300,000 PER YEAR, PAYABLE ON THE COMPANY’S
NORMAL PAYROLL DATES.


 


2.                                       BASE SALARY ADJUSTMENT.  THE EMPLOYEE’S
BASE SALARY FOR PERIODS AFTER MARCH 31, 2005 SHALL BE AT THE RATE AS SET BY THE
BOARD OF THE COMPANY, AT THE RECOMMENDATION OF THE CEO AND THE COMPENSATION
COMMITTEE, PAYABLE ON THE COMPANY’S NORMAL PAYROLL DATES.  SALARY ADJUSTMENTS
WILL INCLUDE, AT A MINIMUM, ANY COST OF LIVING INCREASE TO THE EXTENT PROVIDED
GENERALLY TO ALL MEMBERS OF THE MANAGEMENT COMMITTEE.  BASE SALARY WILL NOT BE
ADJUSTED DOWNWARD UNLESS THE EMPLOYEE CONSENTS IN ADVANCE IN WRITING TO SUCH
ADJUSTMENT.


 


3.                                       BONUS/OTHER COMPENSATION.  THE
EMPLOYEE’S ANNUAL TARGET BONUS FOR EACH YEAR OF THE TERM OF THIS AGREEMENT,
PURSUANT TO THE ECOLLEGE 2004 ANNUAL CORPORATE INCENTIVE PLAN, IS 75% OF HIS
BASE SALARY, SUBJECT TO THE COMPANY’S ACHIEVING THE CRITERIA SET FORTH IN THAT
PLAN OR AS MAY BE APPROVED BY THE COMPENSATION COMMITTEE FOR YEARS AFTER 2004. 
THE BONUS WILL BE PAID WITHIN 30 DAYS FOLLOWING THE ANNUAL AUDIT OF THE
COMPANY’S FINANCIAL RECORDS.  SUBJECT TO THE FOREGOING, IN ANY YEAR IN WHICH THE
EMPLOYEE IS NOT EMPLOYED BY THE COMPANY FOR THE ENTIRE YEAR, THE BONUS WILL BE
PRORATED ACCORDING TO THE NUMBER OF DAYS IN THE YEAR THAT THE EMPLOYEE WAS
EMPLOYED BY THE COMPANY.


 


4.                                       LONG TERM INCENTIVE COMPENSATION.  THE
EMPLOYEE UNDERSTANDS THAT THE COMPANY IS CURRENTLY STRUCTURING A NEW LONG-TERM
EQUITY INCENTIVE PLAN, THE 2004 PERFORMANCE EQUITY PLAN, WHICH IS EXPECTED TO BE
IN PLACE IN AUGUST, 2004.  THE COMPANY AGREES THAT FOR THE YEAR 2004 THE
EMPLOYEE WILL RECEIVE 10% OF THE POOL TO BE ESTABLISHED UNDER THE PLAN, THE FORM
OF WHICH WILL BE DETERMINED BY THE COMPENSATION COMMITTEE OF THE BOARD, AND ANY
FUTURE LONG-TERM EQUITY INCENTIVE COMPENSATION WILL BE DETERMINED BY THE
COMPENSATION COMMITTEE.


 


5.                                       EXPENSES.  THE COMPANY SHALL REIMBURSE
THE EMPLOYEE FOR ALL NECESSARY AND REASONABLE TRAVEL AND OTHER BUSINESS EXPENSES
INCURRED BY THE EMPLOYEE IN THE PERFORMANCE OF HIS DUTIES HEREUNDER IN
ACCORDANCE WITH THE NORMAL EXPENSE REIMBURSEMENT POLICIES OF THE COMPANY AS MAY
BE ADOPTED GENERALLY FROM TIME TO TIME FOR EXECUTIVE OFFICERS.


 


6.                                       DUTIES AND JOB DESCRIPTION. AS
PRESIDENT AND CHIEF OPERATING OFFICER, THE EMPLOYEE’S DUTIES SHALL INCLUDE
OVERSIGHT OF THE INTERNAL OPERATIONS OF THE COMPANY, INCLUDING ALL OPERATING
DIVISIONS AND THE PRODUCT ENGINEERING AND TECHNOLOGY ORGANIZATION.


 


A-1

--------------------------------------------------------------------------------



 


SCHEDULE B

 

PERMITTED OUTSIDE ACTIVITIES

 

Boards of Directors

•                  Colorado Institute of Technology

•                  Caribou Capital Corporation

 

Other Activities

•                  Trustee and Partner of various Kelsall family partnerships
and trusts

 

B-1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

THIS MUTUAL RELEASE AND NON-DISPARAGEMENT AGREEMENT (this “Mutual Release”) is
made as of the       day of           ,            by and between [Executive]
(“Executive”) and eCOLLEGE.COM, INC. (the “Company”).

 

WHEREAS, Executive’s employment as an executive of the Company has terminated;
and

 

WHEREAS, pursuant to Section[s] [5] [and] [6] of the Employment Agreement by and
between the Company and Executive dated June    , 2004 (the “Employment
Agreement”), the Company has agreed to pay Executive certain amounts and to
provide him with certain rights and benefits, subject to the execution of this
Mutual Release.

 

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

SECTION 1.      Consideration.  Executive acknowledges that: (i) the payments,
rights and benefits set forth in Section[s] [5] [and] [6] of the Employment
Agreement constitute full settlement of all his rights under the Employment
Agreement, (ii) he has no entitlement under any other severance or similar
arrangement maintained by the Company, and (iii) except as otherwise provided
specifically in this Mutual Release, the Company does not and will not have any
other liability or obligation to Executive.  Executive further acknowledges
that, in the absence of his execution of this Mutual Release, the benefits and
payments specified in Section[s] [5] [and] [6] of the Employment Agreement would
not otherwise be due to Executive.

 

SECTION 2.      Mutual Release and Covenant Not to Sue.

 

2.1.      The Company (including for purposes of this Section 2.1, its parents,
affiliates and subsidiaries) hereby fully and forever releases and discharges
Executive (and his heirs, executors and administrators), and Executive hereby
fully and forever releases and discharges Company (including all predecessors
and successors, assigns, officers, directors, trustees, employees, agents and
attorneys, past and present) from any and all claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law, equity or
otherwise, whether known or unknown, arising through the date of this Mutual
Release, out of Executive’s employment by the Company or the termination
thereof, including, but not limited to, any claims for relief or causes of
action under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,
or any other federal, state or local statute, ordinance or regulation regarding
discrimination in employment and any claims, demands or actions based upon
alleged wrongful or retaliatory discharge or breach of contract under any state
or federal law.

 

2.2.      Executive expressly represents that he has not filed a lawsuit or
initiated any other administrative proceeding against the Company (including for
purposes of this Section 2.2, its parents, affiliates and subsidiaries) and that
he has not assigned any claim against the Company or any affiliate to any other
person or entity.  The Company expressly represents that it

 

C-1

--------------------------------------------------------------------------------


 

has not filed a lawsuit or initiated any other administrative proceeding against
Executive and that it has not assigned any claim against Executive to any other
person or entity.  Both Executive and the Company further promise not to
initiate a lawsuit or to bring any other claim against the other arising out of
or in any way related to Executive’s employment by the Company or the
termination of that employment.  This Mutual Release will not prevent Executive
from filing a charge with the Equal Employment Opportunity Commission (or
similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state agency); provided,
however, that any claims by Executive for personal relief in connection with
such a charge or investigation (such as reinstatement or monetary damages) would
be barred.

 

2.3.      The foregoing will not be deemed to release the Executive or the
Company from (a) claims solely to enforce this Mutual Release, (b) claims solely
to enforce Sections 2, 5 or 6 of the Employment Agreement, or (c) claims solely
to enforce the terms of any equity incentive award agreement or arrangement
between the Executive and the Company, including without limitation any awards
to the Executive under the Company’s 2004 Performance Equity Plan, or (d) claims
for indemnification under the Company’s By-Laws, under any indemnification
agreement between the Company and Executive or under any similar agreement.

 

SECTION 3.      Restrictive Covenants.  Executive and the Company acknowledges
that restrictive covenants contained in Section 2 of the Employment Agreement
will survive the termination of his employment.  Executive affirms that those
restrictive covenants are reasonable and necessary to protect the legitimate
interests of the Company, that he received adequate consideration in exchange
for agreeing to those restrictions and that he will abide by those restrictions.

 

SECTION 6.      Rescission Right.  Executive expressly acknowledges and recites
that (a) he has read and understands the terms of this Mutual Release in its
entirety, (b) he has entered into this Mutual Release knowingly and voluntarily,
without any duress or coercion; (c) he has been advised orally and is hereby
advised in writing to consult with an attorney with respect to this Mutual
Release before signing it; (d) he was provided twenty-one (21) calendar days
after receipt of the Mutual Release to consider its terms before signing it; and
(e) he is provided seven (7) calendar days from the date of signing to terminate
and revoke this Mutual Release, in which case this Mutual Release shall be
unenforceable, null and void.  Executive may revoke this Mutual Release during
those seven (7) days by providing written notice of revocation to the Company.

 

SECTION 8.      Miscellaneous.

 

8.1       Successors and Assigns.  This Mutual Release shall inure to the
benefit of and be binding upon the Company and Executive and their respective
successors, executors, administrators and heirs.  Executive not may make any
assignment of this Mutual Release or any interest herein, by operation of law or
otherwise.  The Company may assign this Mutual Release to any successor to all
or substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.

 

C-2

--------------------------------------------------------------------------------


 

8.2       Severability.  Whenever possible, each provision of this Mutual
Release will be interpreted in such manner as to be effective and valid under
applicable law.  However, if any provision of this Mutual Release is held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provision, and this Mutual Release
will be reformed, construed and enforced as though the invalid, illegal or
unenforceable provision had never been herein contained.

 

8.3       Entire Agreement; Amendments.  Except as otherwise provided herein,
this Mutual Release contains the entire agreement and understanding of the
parties hereto relating to the subject matter hereof, and merges and supersedes
all prior and contemporaneous discussions, agreements and understandings of
every nature relating subject matter hereof.  This Mutual Release may not be
changed or modified, except by an agreement in writing signed by each of the
parties hereto.

 

8.6       Governing Law.  This Mutual Release shall be governed by, and enforced
in accordance with, the laws of the State of Delaware without regard to the
application of the principles of conflicts of laws.

 

8.7       Counterparts and Facsimiles.  This Mutual Release may be executed,
including execution by facsimile signature, in multiple counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
be one and the same instrument.

 

IN WITNESS WHEREOF, the Company has caused this Mutual Release to be executed by
its duly authorized officer, and Executive has executed this Mutual Release, in
each case as of the date first above written.

 

 

eCOLLEGE.COM, INC.

 

 

 

By:

 

Name & Title:

 

 

 

 

 

[EXECUTIVE]

 

 

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------